Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 8-13, and 16-18 have been considered but are moot because the new grounds of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to the 112(d), applicant argues that the functions in claims 2 and 13 are not inherent and need a specific shape of flange. The examiner respectfully disagrees. Firstly, the claims do not recite any specific shape for the flange, nor does the specification. If a very specific shape of flange is needed for those functions and is not recited in the claim, there will be a 112(b) issue because the claims recite a function without disclosing enough structure to perform the function. Secondly, no matter what the shape, the mass of ice will at some point fall off as it cannot buildup perpetually.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in claims 10 and 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In these instances, it is not clear how parallel or perpendicular the axes should be to be considered substantially parallel and substantially perpendicular. In other words, two axes are either parallel or they intersect. Two lines being substantially parallel means a range of angles is permitted between them. Hence, not only they won’t be parallel anymore, but the range of angles is also unclear and indefinite. The same issues exist for substantially perpendicular.
The term "generally" in claims 12, 17, and 18 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this instance, for example in claim 12, “generally V-shaped” is unclear because it is not clear what shape exactly reads on the claims, for example would a V with a round bottom, similar .
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 13 and 16 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Berschback et al. (US 2017/0167510), referred to hereafter as Berschback.
With regard to claim 1, Berschback discloses an aircraft engine comprising: a blade (the combination of 90 and 152, with or without 154, 156, as Col. 6; lines 47-50 discloses fasteners instead of 154, 156, see Fig. 1-7. See 152 in Fig. 5 and 6. See also Col. 6; line 31-33 disclosing the possibility of the sheets being integral with the blade) configured to rotate at an angular velocity about a rotational axis to produce a flow direction of the air adjacent to the blade, the blade having a compression surface (Col. 4; lines 22-24) divided into a first ice accumulating surface, and a first shadow surface (note that, although applicant is permitted to be own lexicographer, the terms “ice accumulating surface” and “shadow surface”, by themselves, do not imply any specific structure nor require any specific function); and a first flange (see where arrows 134 or 136 in Fig. 1-3, or arrows 132 or 134 in Fig. 4 point to. Also see 110 in Fig. 5 and 6 and 
It is noted that while features of an apparatus may be recited either structurally or functionally, the instant claim above is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Berschback discloses all of the claim elements of the current invention and is capable of performing the recited functions by virtue of having all of the structural elements recited in the instant claim, as per applicant’s specification, the functions are performed merely by the presence of the flange.

With regard to claim 2, Berschback further discloses that when ice incrementally captured within the first ice capturing volume reaches a first predetermined mass of ice 

With regard to claim 3, Berschback further discloses that the compression surface is further divided into a second ice accumulating surface, and a second shadow surface (Fig. 1-7, note that, although applicant is permitted to be own lexicographer, the terms “ice-accumulating surface” and “shadow surface”, by themselves, do not imply any specific structure nor require any specific function) and wherein the aircraft engine further comprises a second flange (see where arrows 134 or 136 in Fig. 1-3, or arrows 132 or 134 in Fig. 4 point to. Also see 110 in Fig. 5 and 6 and Col. 6; lines 51-62) disposed between the second ice accumulating surface and the second shadow surface extending away from the blade transverse to the flow direction to define a second ice accepting surface which intersects the second ice accumulating surface and defines a second ice capturing volume above the second ice accumulating surface, wherein the second ice accepting surface and the second ice accumulating surface are configured to incrementally capture ice from water in the air within the second ice capturing volume as the blade rotates, and wherein the second shadow surface is shielded by the second flange to resist collection of ice from water in the air (see Fig. 1-7).
It is noted that while features of an apparatus may be recited either structurally or functionally, the instant claim above is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch 

With regard to claim 5, Berschback further discloses that when ice incrementally captured within the second ice capturing volume reaches a second predetermined mass of ice as the blade rotates, the second predetermined mass of ice is subjected to a second centrifugal force (by virtue of the rotation of the blade) that sheds the second predetermined mass of ice from the second ice accumulating surface (Fig. 1-7).
It is noted that while features of an apparatus may be recited either structurally or functionally, the instant claim above is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Berschback discloses all of the claim elements of the current invention and is capable of performing the recited functions by virtue of having all of the structural elements recited in the instant claim, as per applicant’s specification, the functions are performed merely by the presence of the flange.

With regard to claim 6, Berschback further discloses that the first predetermined mass of ice has a first centroid at a first radius from the rotational axis and the second 

With regard to claim 8, Berschback further discloses that the first flange extends along a first portion of the compression surface to define a first axis, wherein the second flange extends a second portion of the compression surface to define a second axis (Fig. 1-4), and wherein the first and second axes intersect (Fig. 4).

With regard to claim 9, Berschback further discloses that the first and second axis intersect at 90 degrees (See Fig. 4 and Col. 6; lines 19-25. Each one of beta 1 and beta 2 can be 45 degrees, hence the total angle between the flanges can be 90 degrees).

With regard to claim 10, Berschback further discloses that the first flange extends along a first portion of the compression surface to define a first axis, wherein the second flange extends along a second portion of the compression surface to define a second axis, and wherein the first and second axes are substantially parallel (Fig. 1, 2).

With regard to claim 11, Berschback further discloses that the first ice accepting surface is substantially perpendicular to the flow direction of the air adjacent to the blade (Fig. 1-7).

With regard to claim 12, Berschback discloses aircraft engine comprising: a blade (the combination of 90 and 152, with or without 154, 156, as Col. 6; lines 47-50 discloses fasteners instead of 154, 156, see Fig. 1-7. See 152 in Fig. 5 and 6. See also Col. 6; line 31-33 disclosing the possibility of the sheets being integral with the blade) configured to rotate at an angular velocity about a rotation axis to produce a flow direction of air adjacent to the blade, the blade having a compression surface (Col. 4; lines 22-24) divided into an ice accumulating surface, and a shadow surface (note that, although applicant is permitted to be own lexicographer, the terms “ice accumulating surface” and “shadow surface”, by themselves, do not imply any specific structure nor require any specific function); and a first generally V-shaped flange (see where arrows 134 or 136 in Fig. 1-3, or arrows 132 or 134 in Fig. 4 point to. Also see 110 in Fig. 5 and 6 and Col. 6; lines 51-62) having a first pair of legs that are coupled together and that extend away from each other along a portion of the compression surface, wherein the first generally V-shaped flange is disposed between the ice accumulating surface and the shadow surface and extends away from the blade transverse to the flow direction to define a pair of ice accepting surfaces which intersect the ice accumulating surface and define an ice capturing volume above the ice accumulating surface (note that, although applicant is permitted to be own lexicographer, the terms “ice accepting surface” and “ice capturing volume”, by themselves, do not imply any specific structure nor require any specific function), wherein the pair of ice accepting surfaces and the ice accumulating surface are configured to incrementally capture ice from water in the air within the ice capturing volume as the blade rotates, and wherein the shadow surface is 
It is noted that while features of an apparatus may be recited either structurally or functionally, the instant claim above is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Berschback discloses all of the claim elements of the current invention and is capable of performing the recited functions by virtue of having all of the structural elements recited in the instant claim, as per applicant’s specification, the functions are performed merely by the presence of the flange.

With regard to claim 13, Berschback further discloses that when ice incrementally captured within the ice capturing volume reaches a predetermined mass of ice as the blade rotates, the predetermined mass of ice is subjected to a centrifugal force (by virtue of the rotation of the blade) that sheds the predetermined mass of ice from the ice accumulating surface (Fig. 4).
It is noted that while features of an apparatus may be recited either structurally or functionally, the instant claim above is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Berschback discloses all of the claim elements of the current invention and is capable of 

With regard to claim 16, Berschback further discloses that the predetermined mass of ice has a centroid at a radius from the rotational axis (Fig. 1-7).

With regard to claim 17, Berschback further discloses a second generally V-shaped flange (see Col. 9; line 3 disclosing multiple sheets and the first and second sheets are given only as an example, hence disclosing the possibility of more sheets, which will construct more flanges. Also note that by changing the angle beta, according to Fig. 4 and Col. 6; lines 19-25, the flanges will have different lengths and can intersect each other) having a second pair of legs that are coupled together and that extend away from each other along a portion of the compression surface, wherein the second generally V-shaped flange extends away from the blade transverse to the flow direction (Fig. 4).

With regard to claim 18, Berschback further discloses that the first pair of legs of the first generally V-shaped flange intersect to define an angle of 90 degrees (See Fig. 4 and Col. 6; lines 19-25. Each one of beta 1 and beta 2 can be 45 degrees, hence the total angle between the flanges can be 90 degrees).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson (US 2016/0010466) in view of Campbell et al. (US 3,794,444), referred to hereafter as Campbell.
With regard to claim 1:
Lamson discloses an aircraft engine comprising: a blade (see fan blade 42 in Fig. 1 or blades 60 as described in [0040]) configured to rotate at an angular velocity about a rotational axis to produce a flow direction of the air adjacent to the blade, the blade having a compression surface (Fig. 2) divided into a first ice accumulating surface, and a first shadow surface (Fig. 2, note that, although applicant is permitted to be own lexicographer, the terms “ice accumulating surface” and “shadow surface”, by themselves, do not imply any specific structure nor require any specific function).
Lamson does not appear to explicitly disclose a first flange disposed between the first ice accumulating surface and the first shadow surface and extending away from the blade transverse to the flow direction to define a first ice accepting surface which intersects the first ice accumulating surface and defines a first ice capturing volume above the first ice accumulating surface (note that, although applicant is permitted to be own lexicographer, the terms “ice accepting surface” and “ice capturing volume”, by themselves, do not imply any specific structure nor require any specific function), wherein the first ice accepting surface and the first ice accumulating surface are configured to incrementally capture ice from water in the air within the first ice capturing volume as the blade rotates, and 
However, Campbell, which is in the same field of endeavor of gas turbines, teaches a gas turbine and further teaches a flange (24, Fig. 3) that extends generally radially outwardly from a rotating element (18) in order to mitigate ice buildup on the rotating element to an acceptably low level during operation of the engine under icing conditions (Col. 2; lines 14-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the flange of Campbell to the blade of Lamson, which is configured to rotate, in order to mitigate ice buildup on the rotating element (i.e. blade) to an acceptably low level during operation of the engine under icing conditions. Furthermore, note that applicant also admits that aircraft engines are subjected to ice buildup on rotating components which can adversely affect system dynamics by the increase of the ice mass, and because this ice buildup is often released unpredictably at varying masses, the unbalancing of engine components can be thrown off leading to undesirable vibrations (applicants’ specification, [0003]). The blade of Lamson is a rotating component in an aircraft engine and subject to ice buildup based on applicant’s disclosure. Campbell is also concerned with ice buildup on rotating elements in aircraft engines. Hence, it would have been obvious to add the ice buildup solution of Campbell (i.e. the flange 24) to the rotating element of Lamson which according to applicants’ own disclosure, is prone to ice buildup and damage, by virtue of being a rotating component in an aircraft engine.


With regard to claim 2, the combination of Lamson and Campbell further discloses that when ice incrementally captured within the first ice capturing volume reaches a first predetermined mass of ice as the blade rotates, the first predetermined mass of ice is subjected to a first centrifugal force (by virtue of the rotation of the blade) that sheds the first predetermined mass of ice from the first ice accumulating surface (Campbell, Fig. 1-3, Col. 2; lines 42-43).

With regard to claim 3, the combination of Lamson and Campbell further discloses that the compression surface is further divided into a second ice accumulating surface, and a second shadow surface (Lamson, Fig. 1, 2, note that, although applicant is permitted to be own lexicographer, the terms “ice-accumulating surface” and “shadow surface”, by themselves, do not imply any specific structure nor require any specific 
It is noted that while features of an apparatus may be recited either structurally or functionally, the instant claim above is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). the combination of Lamson and Campbell discloses all of the claim elements of the current invention and is capable of performing the recited functions by virtue of having all of the structural elements recited in the instant claim, as per applicant’s specification, the functions are performed merely by the presence of the flange.

With regard to claim 5, the combination of Lamson and Campbell further discloses that when ice incrementally captured within the second ice capturing volume reaches a second predetermined mass of ice as the blade rotates, the second predetermined mass of ice is subjected to a second centrifugal force (by virtue of the 
It is noted that while features of an apparatus may be recited either structurally or functionally, the instant claim above is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). the combination of Lamson and Campbell discloses all of the claim elements of the current invention and is capable of performing the recited functions by virtue of having all of the structural elements recited in the instant claim, as per applicant’s specification, the functions are performed merely by the presence of the flange.

With regard to claim 6, the combination of Lamson and Campbell further discloses that the first predetermined mass of ice has a first centroid at a first radius from the rotational axis and the second predetermined mass of ice has a second centroid at a second radius from the rotational axis, the second radius being different than the first radius (Campbell, ice accumulates at different spots in Fig. 1, in other words, there are different pieces of ice accumulating on each 24, two of which can be at different locations on different 24).

With regard to claim 8, the combination of Lamson and Campbell further discloses that the first flange extends along a first portion of the compression surface to define a first axis, wherein the second flange extends a second portion of the 

With regard to claim 9, the combination of Lamson and Campbell doesn’t appear to explicitly disclose that the first and second axis intersect at 90 degrees.
However, Campbell teaches that it is understood that the flanges (24) may be suitably shaped, the only important thing is that they be oriented relative to the impinging water droplets so as to shield or shadow the adjacent spinner external surface therefrom (Col. 3; lines 8-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try different shapes of flanges through routine experimentation and choose a suitable shape that best suits their particular application at hand, and arrive at a shape where their axis intersect at 90 degree.

With regard to claim 10, the combination of Lamson and Campbell further discloses that the first flange extends along a first portion of the compression surface to define a first axis, wherein the second flange extends along a second portion of the compression surface to define a second axis, and wherein the first and second axes are substantially parallel (Lamson, Fig. 2, and Campbell, Fig. 3. Since the claim doesn’t specify where the axis are, two axis along the radial direction of flange 24, when placed 

With regard to claim 11, the combination of Lamson and Campbell further discloses that the first ice accepting surface is substantially perpendicular to the flow direction of the air adjacent to the blade (Campbell, Fig. 3).

With regard to claim 12:
Lamson discloses an aircraft engine comprising: a blade (see fan blade 42 in Fig. 1 or blades 60 as described in [0040]) configured to rotate at an angular velocity about a rotation axis to produce a flow direction of air adjacent to the blade, the blade having a compression surface (Fig. 2) divided into an ice accumulating surface, and a shadow surface (Fig. 2, note that, although applicant is permitted to be own lexicographer, the terms “ice accumulating surface” and “shadow surface”, by themselves, do not imply any specific structure nor require any specific function).
Lamson does not appear to explicitly disclose and a first generally V-shaped flange having a first pair of legs that are coupled together and that extend away from each other along a portion of the compression surface, wherein the first generally V-shaped flange is disposed between the ice accumulating surface and the shadow surface and extends away from the blade transverse to the flow direction to define a pair of ice accepting surfaces which intersect the ice accumulating surface and define an ice capturing volume above the ice 
With regard to the flange, Campbell, which is in the same field of endeavor of gas turbines, teaches a gas turbine and further teaches a flange (24, Fig. 3) that extends generally radially outwardly from a rotating element (18) in order to mitigate ice buildup on the rotating element to an acceptably low level during operation of the engine under icing conditions (Col. 2; lines 14-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the flange of Campbell to the blade of Lamson, which is configured to rotate, in order to mitigate ice buildup on the rotating element (i.e. blade) to an acceptably low level during operation of the engine under icing conditions. Furthermore, note that applicant also admits that aircraft engines are subjected to ice buildup on rotating components which can adversely affect system dynamics by the increase of the ice mass, and because this ice buildup is often released unpredictably at varying masses, the unbalancing of engine components can be thrown off leading to undesirable vibrations (applicants’ specification, [0003]). The blade of Lamson is a rotating component in an aircraft engine and subject to ice buildup based on applicant’s disclosure. Campbell is also concerned with ice buildup on rotating elements in aircraft engines. Hence, it would have been obvious to add the ice buildup 
With regard to the shape of the flange, Campbell teaches that it is understood that the flanges (24) may be suitably shaped, the only important thing is that they be oriented relative to the impinging water droplets so as to shield or shadow the adjacent spinner external surface therefrom (Col. 3; lines 8-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try different shapes of flanges through routine experimentation and choose a suitable shape that best suits their particular application at hand, and arrive at generally V-shaped flanges.
It is noted that while features of an apparatus may be recited either structurally or functionally, the instant claim above is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). the combination of Lamson and Campbell discloses all of the claim elements of the current invention and is capable of performing the recited functions by virtue of having all of the structural elements recited in the instant claim, as per applicant’s specification, the functions are performed merely by the presence of the flange.

With regard to claim 13, the combination of Lamson and Campbell further discloses that when ice incrementally captured within the ice capturing volume reaches a predetermined mass of ice as the blade rotates, the predetermined mass of ice is subjected to a centrifugal force (by virtue of the rotation of the blade) that sheds the predetermined mass of ice from the ice accumulating surface (Campbell, Fig. 3).
It is noted that while features of an apparatus may be recited either structurally or functionally, the instant claim above is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). the combination of Lamson and Campbell discloses all of the claim elements of the current invention and is capable of performing the recited functions by virtue of having all of the structural elements recited in the instant claim, as per applicant’s specification, the functions are performed merely by the presence of the flange.

With regard to claim 16, the combination of Lamson and Campbell further discloses that the predetermined mass of ice has a centroid at a radius from the rotational axis (Lamson, Fig. 2 and Campbell, Fig. 3).

With regard to claim 17, the combination of Lamson and Campbell further discloses a second generally V-shaped flange (another 24 in Fig. 3 of Campbell modified according to claim 12 above) having a second pair of legs that are coupled together and that extend away from each other along a portion of the compression 

With regard to claim 18, the combination of Lamson and Campbell doesn’t appear to disclose that the first pair of legs of the first generally V-shaped flange intersect to define an angle of 90 degrees.
However, Campbell teaches that it is understood that the flanges (24) may be suitably shaped, the only important thing is that they be oriented relative to the impinging water droplets so as to shield or shadow the adjacent spinner external surface therefrom (Col. 3; lines 8-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try different shapes of flanges through routine experimentation and choose a suitable shape that best suits their particular application at hand, and arrive at a shape where their axis intersect at 90 degree.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/Primary Examiner, Art Unit 3745